Citation Nr: 0612523	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  97-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


 INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964 and from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The United States Court of Appeals for Veterans Claims 
(Court) vacated a prior Board decision in December 2004, and 
remanded the case to the Board for additional action.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. § 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
establishing a diagnosis of PTSD, a nexus between the 
diagnosed PTSD and an in-service stressor, and credible 
supporting evidence of an in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  This appeal arises from a claim 
filed in 1995, and the Board notes that 38 C.F.R. § 3.304(f), 
concerning the requirements for service connection for PTSD, 
has been amended since then.  In 1999, this section was 
amended, effective from March 7, 1997, to reflect the Court's 
decisions in Cohen v. Brown, 10 Vet. App. 128 (1997), and 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  In 2002, this 
section was amended to address specifically claims of PTSD 
arising from personal assault.  The Board concludes that the 
veteran does not meet the criteria for a grant of service 
connection for PTSD under any version of 38 C.F.R. § 3.304(f) 
that might be applicable to this appeal. 

The Court, in December 2004, specifically noted that the 
veteran's argument that he is entitled to service connection 
for PTSD because he was awarded the Purple Heart is 
misplaced, because there is no such automatic entitlement.  
The Board was to address specifically the veteran's Purple 
Heart and the application of 38 U.S.C.A. § 1154(b) to the 
veteran's claim.  

The version of 38 C.F.R. § 3.304(f) in effect until the 1999 
amendment provided that if the claimed stressor was related 
to combat, service department evidence that the veteran was 
awarded the Purple Heart would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  This is consistent with 
38 U.S.C.A. § 1154(b), which is discussed at length in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Section 1154(b) does not does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected.  It sets out a three-step, sequential 
analysis to be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease." 
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service." If these two inquiries are met, 
VA "shall accept" the evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists. Thus, if a veteran satisfies both 
inquiries, a factual presumption arises that the alleged 
injury or disease is service-connected.  Collette at 392-393.  
Section 1154(b) does not substitute for medical nexus 
evidence, however; it only serves to reduce the evidentiary 
burden for combat veterans concerning the submission of 
evidence of incurrence or aggravation of disease or injury in 
service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The current version of 38 C.F.R. § 3.304(f)(1) is more 
general, in that it does not refer to specific awards such as 
the Purple Heart or Combat Infantryman Badge.  Nonetheless, 
it, too, is essentially consistent with 38 U.S.C.A. 
§ 1154(b).  

In short, the evidence of the veteran having been awarded the 
Purple Heart - in the absence of evidence to the contrary, as 
in this case - is sufficient evidence of an in-service combat 
stressor, but it does not substitute for medical nexus 
evidence between an in-service combat stressor and a current 
diagnosis of PTSD.

To support a diagnosis of PTSD, the record contains two 
reports by Dr. JAM.  The first is of an evaluation in January 
1990, which contains a diagnosis of PTSD.  The second is of 
an interview and evaluation in February 1995, which contains 
diagnoses of PTSD and major depressive disorder.  Neither of 
these reports, however, indicates that Dr. JAM reviewed any 
medical records.  These reports also do not specifically 
discuss how the veteran meets the diagnostic criteria for 
PTSD.  The earlier report recites some incidents, such as the 
death of a friend, related to the veteran's service in 
Vietnam, but does not specifically identify which of these 
are considered the stressor event(s) precipitating the PTSD.  
The second report refers only to one incident: the veteran's 
presence, but not participation, at the rape of a girl in 
Vietnam.

The evidence against a diagnosis of PTSD consists of several 
VA reports.  The earliest pertinent report of VA examination, 
by Dr. JGS in December 1991, contains only a diagnosis of 
dysthemia and does not diagnose PTSD or specifically discuss 
why the criteria for that diagnosis are not met.  A 
handwritten VA psychological report earlier in 1991 notes 
that the veteran was "affected by what appears to be PTSD" 
but does not contain a specific diagnosis of PTSD.  

The report of VA examination in August 1995, with its 
addendum, by Drs. JGS, RMB, and MM, contains a diagnosis of 
dysthemia and specifically indicates that there was no 
clinical evidence of PTSD, after interview of the veteran and 
review of his claims folder and treatment record.  Another VA 
examination report in October 1998, by Drs. RMB and MM, again 
specifically addressed whether the veteran met the diagnostic 
criteria for PTSD after interview of the veteran and review 
of his claims folder and hospital record.  Again, these two 
physicians diagnosed only dysthemia, and specifically 
indicated that the veteran did not meet the diagnostic 
criteria for PTSD under DSM-IV, DSM-IIIR, or DSM-III.  The 
Court, in December 2004, noted that the Board could not rely 
on this negative report unless it was modified to comply 
fully with the Board's 1998 remand order, citing Stegall v. 
West, 11 Vet. App. 268 (1998).  

Thus, the veteran's records were returned to Drs. RMB and MM, 
who augmented their previous report.  The two psychiatrists 
noted that the veteran's attending VA psychiatrist - who was 
also in charge of the PCT program - repeatedly mentioned the 
absence of specific stressors, diagnosed dysthemia and PTSS 
(Post Traumatic Stress Symptoms - which was not a diagnosis 
of PTSD), and noted the veteran's passive-dependent and 
passive aggressive traits.  The two psychiatrists added that 
Dr. JAM's two reports included only the veteran's subjective 
statements, claims, arguments, and opinions; his two reports 
did not consider specific stressors or specific criteria to 
sustain the diagnosis of PTSD.  The two psychiatrists 
continued by noting that the veteran did fulfill the PTSD 
diagnostic criteria B and A(1), but not C, D, E, and F.  
Thus, they concluded that the veteran did not have PTSD.  

Part C of the DSM-IV criteria for a diagnosis of PTSD is 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness.  Part D is persistent 
symptoms of increased arousal.  Part E is the requirement 
that symptoms in criteria B, C, and D have more than a 
month's duration.  Part F is that the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  

Not as much weight is given to the diagnoses from Dr. JAM as 
to the evidence to the contrary, indicating that the veteran 
does not have PTSD.  The most repeated diagnosis is 
dysthymia, not PTSD.  Additionally, Dr. JAM did not indicate 
that he reviewed the claims folder or that he saw the veteran 
more than twice.  On the other hand, VA examiners have based 
their opinions on both an examination of the veteran and a 
review of his claims folder and treatment records.  The VA 
health care providers have a better empirical basis for 
making a decision on whether the veteran has PTSD.  As noted 
by the VA examiners in the supplemental report of August 
2005, the veteran's attending psychiatrist began by 
considering whether the veteran had PTSD and, after seeing 
the veteran repeatedly, concluded that he does not.  
Additionally, the VA examiners in 2005 indicated that Dr. 
JAM's reports do not contain any specific criteria to sustain 
a diagnosis of PTSD. 

For these reasons, the VA reports and records are given more 
weight than the opinion from Dr. JAM.  See Prejean v. West, 
13 Vet. App.444 (2000) (factors for determining probative 
value of medical opinions include their thoroughness and 
detail, whether they discussed why contrary opinions were not 
persuasive, and the opinion-writer's access to relevant 
records).  Also, VA examiners specifically indicated that 
they considered DSM-IV criteria, and indicated which criteria 
the veteran does not fulfill.  Dr. JAM has not indicated how 
his diagnosis complies with DSM-IV or how each of parts C 
through F of its PTSD diagnosis criteria are satisfied.  
While under Cohen v. Brown, 10 Vet. App. 128, 140 (1997), Dr. 
JAM's diagnosis may be presumed to have been in accordance 
with the applicable DSM criteria as to adequacy of the 
symptomatology and sufficiency of the stressor, the lack of 
thoroughness and detail concerning the diagnostic criteria 
frustrates review of the opinion and, thus, the Board gives 
it little weight.  More weight is placed on the August 2005 
VA examination report because those examiners both examined 
the veteran and reviewed his records, and explained 
specifically why the veteran did not meet the DSM-IV criteria 
for the PTSD diagnosis.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In a May 2002 letter, 
the RO provided the requisite notification.  Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
the respective duties, in the August 2005 supplemental 
statement of the case.  The Board acknowledges that the May 
2002 letter was sent to the veteran after the decision that 
is the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the current 
section 5103(a) notice requirement was enacted in November 
2000.  The Court acknowledged in Pelegrini v. Principi, 18 
Vet. App. 112, at 120 (2004), that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.  Notice was provided before the 
last supplemental statement of the case.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claim are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, obtained service records, VA medical 
records, VA examination reports, private medical records, and 
testimony from the veteran, and so such VA duty has been 
fulfilled. 

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


